SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1165
CA 11-00070
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, SCONIERS, AND GREEN, JJ.


KURT A. WIEDENHAUPT, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

PAUL F. HOGAN, JR., DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


DUKE, HOLZMAN, PHOTIADIS & GRESENS LLP, BUFFALO (JAMES W. GRESENS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JAECKLE FLEISCHMANN & MUGEL, LLP, BUFFALO (HEATH J. SZYMCZAK OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered August 16, 2010. The order granted
plaintiff’s motion for summary judgment in lieu of complaint.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Wiedenhaupt v Hogan ([appeal No. 2] ___
AD3d ___ [Nov. 18, 2011]).




Entered:   November 18, 2011                    Patricia L. Morgan
                                                Clerk of the Court